IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00265-CR
 
Reginald Hooper,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 217th District Court
Angelina County, Texas
Trial Court No. 24533
 

dissenting Opinion





 
          Call me, along with 12 jurors and the
trial court, irrational.
          Hooper was driving the getaway car. 
After Hooper knew he was being followed by law enforcement, his driving became
somewhat erratic until he slowed and suddenly stopped before the following
officer even activated his emergency lights.  During this time it is undisputed
that two other persons were in the car, concealing themselves from public view,
one in the front side passenger area.  The one in the front side passenger area
exited the car, gun in hand, and shot at the officer, a game warden, who had
pulled up behind them.  By stopping the car at the time, manner, and location
that he did, Hooper is the one who chose the timing and location of the ensuing
gun battle between the front seat passenger and the game warden.
          I think the inferences necessary to
affirm the conviction for aggravated assault of a public servant are reasonable
and firmly supported by this record.  Thus, I totally disagree with the majority
opinion and judgment and, more specifically, the statement by the majority that
“Hooper’s conduct during and after the stop … was directly inconsistent with
one who should have anticipated or in fact did anticipate Nicholson’s
shooting.”  If that were the case, it would have been entirely reasonable to
expect Hooper to pull into his mother’s driveway and stop for milk and cookies
and his afternoon nap.
          I dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Dissenting
opinion delivered and filed July 13, 2005
Publish